Citation Nr: 0504901	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that reduced the veteran's rating for prostate 
cancer from 100 percent to 10 percent, effective October 1, 
2002.

In December 2003, the Board remanded the claim to the RO for 
further development.  The case has now been returned to the 
Board.  

At the time of the December 2003 remand, the Board referred 
the issue of entitlement to service connection for polycystic 
kidney disease secondary to Agent Orange to the RO for 
development.  A review of the file shows that that issue has 
still not been adjudicated by the RO.  Hence, it is not 
currently before the Board and will not be addressed in this 
decision.  Additionally, in August 2004, the veteran also 
filed claims for service connection for residuals a kidney 
transplant, high blood pressure, sexual dysfunction, 
bilateral hearing loss, tinnitus, and a skin disability, 
secondary to polycystic kidney disease.  These claims have 
also not been adjudicated by the RO and are referred for 
appropriate development.  They will not be addressed herein.  

The Board notes that at the time of his initial grant of 
service connection for prostate cancer, the veteran was also 
granted entitlement to special monthly compensation benefits 
based on the loss of use of a creative organ.  This 
entitlement has remained in effect, and was not reduced at 
the time of the July 2002 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.
2.  The veteran underwent surgery for prostate cancer in 
February 1999, completed radiation therapy in July 1999, and 
completed Lupron injections in July 2001.

3.  The evidence of record at the time of the reduction of 
the 100 percent rating for residuals of prostate cancer 
showed that there were no local recurrences or malignancies 
of the cancer; the veteran's radiation therapy and Lupron 
injections had ceased more than six months prior to the 
reduction; and the veteran was able to function under the 
ordinary conditions of life and work.  

4.  Residuals of the veteran's prostate cancer include sexual 
dysfunction and minimal urine leakage.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), (i), 3.344(c), 4.1, 4.10, 4.13, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in February 2004 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for restoration of a 100 percent rating for prostate 
cancer.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA  
notice letter was sent in February 2004.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's records associated with his treatment for prostate 
cancer and the necessary VA examination reports.  He did not 
identify any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Restoration of the 100 Percent Rating for
Residuals of Prostate Cancer 

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e) (2004).  

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2004).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  

In the present case, by rating decision dated in May 2002, 
the RO proposed to reduce the veteran's rating for residuals 
of prostate cancer from 100 percent to 10 percent.  This 
rating decision was mailed to the veteran under a cover 
letter dated May 23, 2002, which explained his right for a 
hearing and that he had 60 days from the date of the letter 
to submit additional medical evidence that his rating should 
not be reduced.  The veteran responded in a letter that was 
received by the RO on July 11, 2002, that he believed the 100 
percent rating should continue.  He did not submit, or 
identify, any additional medical evidence.  After review of 
the veteran's statement and the evidence of record, the RO 
took final rating action in July 2002, and reduced the 
veteran's disability rating to 10 percent, effective October 
1, 2002.  Consequently, the record establishes that the RO 
complied with all procedural requirements set forth in 
38 C.F.R. § 3.105(e) and (i).  

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  
38 C.F.R. § 3.344(c) (2004).  Provisions (a) and (b) of 
38 C.F.R. § 3.344 must be applied in reduction cases 
involving an evaluation that continued at the same level for 
five years or more.  In this case, the veteran's 100 percent 
rating for residuals of prostate cancer was in effect for 
less than five years (from April 2001 to October 2002).  
Hence, sections (a) and (b) are inapplicable.  
Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including Note (2004).  

The veteran filed a claim for service connection for prostate 
cancer that was received by the RO in April 2001.  His 
statements and his private medical records indicate that the 
veteran was initially diagnosed with prostate cancer in 
December 1998, and in February 1999, he underwent a radical 
prostatectomy.  A private medical record shows that in April 
1996, he was diagnosed with and treated for polycystic kidney 
disease.  

Upon VA examination in November 2001, the veteran related 
that following his surgery, he completed radiation therapy in 
July 1999 and his Lupron injections ended in July 2001.  
Currently, he was not undergoing any treatment for his 
prostate cancer and he had not had a recurrence of the 
disease.  He had been diagnosed with polycystic kidney 
disease five years prior and he was presently on dialysis for 
end stage renal failure.  He reported continued weakness and 
anorexia and he had lost 30 pounds the past month.  He voided 
about three times a day and denied any major loss of urine.  
He had had no erectile function since the time of his 
prostatectomy.  The diagnoses were:  end stage renal disease; 
status post radical prostatectomy for prostate cancer; 
impotence; polycystic kidney disease; current peritoneal 
dialysis nightly; and hypertension.  The examiner commented 
that the veteran's residuals of his prostate cancer and 
prostatectomy was his impotence.  The examiner noted that 
although the veteran reported that he initially had had 
urinary incontinence after the surgery, it had abated some 
time ago.  

Upon VA examination in January 2002, the veteran again 
provided a history of being diagnosed with prostate cancer in 
1999 and undergoing a prostatectomy.  He had 42 radiation 
therapy treatments that ended in July 1999 and he had stopped 
receiving Lupron injections in July 2001.  He had been unable 
to have an erection since the surgery and he had noticed a 
decrease in muscle tone.  He was frequently lethargic and 
complained of occasional stress incontinence in the form of 
mild dribbling from one to two times per week.  He also had 
end stage renal disease and had renal failure since October 
2001.  He was on peritoneal dialysis every night for ten 
hours due to polycystic kidney disease.  His PSA was normal 
and there was no evidence of a recurrence of the cancer.  His 
most recent BUN was 60 and his creatinine was 8.6.  The 
diagnoses were:  status post open prostatectomy for cancer of 
the prostate; impotence, secondary to the prostatectomy; 
status post radiation therapy and Lupron injections; 
lethargy, decrease in muscle tone, and occasional dribbling 
of urine, secondary to the above mentioned treatments; 
hypertension; mild asthma; and end stage renal disease with 
current peritoneal dialysis on a daily basis.  

The Board observes that a determination as to restoration of 
the 100 percent rating should be predicated on the basis of 
not only the criteria under 38 C.F.R. § 3.344(c), but also 
38 C.F.R. §§ 4.2, 4.10, and 4.13 (2004) as outlined in Brown 
v. Brown, supra.  Thus, in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  

As noted, VA examinations in November 2001 and January 2002 
revealed that there was no recurrence of the veteran's 
cancer, and therapeutic treatment ended in July 2001.  
Consequently, pursuant to the Rating Schedule, his 
postoperative residuals of prostate cancer will be evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7527 and 7528 (2004).  Applying 
these rules and considering the evidence of record, the RO 
concluded that the veteran's predominant residual disability 
from his prostate cancer and the treatment that was 
associated with it was urinary frequency and rated the 
disability under the criteria outlined for voiding 
dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed less 
than two times per day requires a 20 percent rating.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed two 
to four times per day requires a 40 percent rating.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent rating.  38 C.F.R. § 4.115a (2004).  

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night is 
assigned a 10 percent rating.  A 20 percent rating is 
warranted for urinary frequency with daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  Urinary frequency with daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night is assigned a 40 percent rating.  This 
is the maximum rating provided for urinary frequency.    
38 C.F.R. § 4.115a (2004).  

Obstructed voiding manifested by marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the following 
warrants a 10 percent rating: (1) post void residuals greater 
than 150 cc.; (2) uroflowmetry demonstration of markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
and (4) stricture disease requiring periodic dilatation every 
two to three months.  Obstructed voiding manifested by 
urinary retention requiring intermittent or continuous 
catherization warrants a 30 percent rating.  38 C.F.R. 
§ 4.115a (2004).  

In considering the veteran's complaints of occasional stress 
incontinence with mild dribbling, the RO assigned a 
10 percent rating for residuals of prostate cancer.  (The 
veteran was also awarded entitlement to special monthly 
compensation based on the loss of use of a creative organ - 
and this compensation was not reduced or discontinued).  
There was no evidence that the veteran experienced urine 
leakage which required the use of an appliance or that he 
wore absorbent materials of any kind.  Hence, a higher rating 
under the other criteria would not be appropriate.  

The Board acknowledges that the veteran has end stage renal 
disease that requires the use of dialysis, as required for a 
100 percent rating pursuant to renal dysfunction; however, 
the medical evidence showed that his renal dysfunction was 
due to his polycystic kidney disease and was not a residual 
of his prostate cancer.  In fact, upon VA examination in 
January 2002, the examiner specifically listed all of the 
residuals that were associated with the prostate cancer and 
its corrective treatments, and it was not shown that the 
veteran's polycystic disease and end stage renal failure were 
related to his cancer or his cancer treatments.  Hence, the 
Board finds no error in the RO's application of the 
applicable rules, and concurs with the reduction.  The 
evidence reflects improvement in the veteran's disability and 
improvement in his ability to function under the ordinary 
conditions of life and work.  Accordingly, restoration of the 
100 percent rating for residuals of prostate cancer is not 
warranted.  

The Board notes that the veteran has filed a claim for 
service connection for polycystic kidney disease and end 
stage renal failure, secondary to exposure to Agent Orange.  
However, this represents a separate claim that must be 
adjudicated by the RO.  If the veteran establishes service 
connection for this disease as a result of his exposure to 
Agent Orange, it may be appropriately rated on a separate 
basis, and he may in fact be granted a 100 percent rating 
based on the date of that claim.  However, as discussed 
above, this disease was not shown to be related to his 
prostate cancer or the treatments for his cancer.  Hence, it 
is not relevant to the issue of whether the rating for that 
service-connected disability was appropriately reduced at the 
time that it was.  

Finally, the Board also notes that the veteran asserted in 
April 2003 that his polycystic kidney disease and end stage 
renal failure were secondary to the prostate cancer.  In 
September 2004, he and his attorney submitted an on-line 
report from WebMD pertaining to acute renal failure.  This 
document states that causes of urinary tract obstruction that 
may lead to post renal acute renal failure include kidney 
stones, an enlarged prostate, a bladder that does not empty 
normally, and prostate and cervical cancer.  

However, the Board finds this to be a separate claim for 
service connection as well, and the issue is not inextricably 
intertwined with the issue of whether the reduction for the 
prostate residuals rating was appropriate.  First, the 
relevant regulation provides that the veteran had 60 days 
from the date of the proposed reduction to submit medical 
evidence that his rating should not be reduced.  No medical 
evidence was received from the veteran in this time period.  
He only submitted a statement that he disagreed with the 
reduction.  Therefore, the RO properly relied on the medical 
evidence of record, which included the November 2001 and 
January 2002 VA examination reports.  Second, the medical 
evidence of record clearly showed that the veteran's end 
stage renal failure (and necessary dialysis) was secondary to 
his polycystic disease, and was not shown to be a residual of 
the prostatectomy, or the post-surgical radiation and/or 
Lupron therapy.  In fact, the medical reports showed that the 
veteran's polycystic disease had been diagnosed years prior 
to his prostate cancer.  Hence, at the time of the rating 
reduction for prostate cancer residuals, it could not be said 
that the polycystic kidney disease was a residual of the 
prostate cancer since it clearly existed prior to the 
prostate cancer.  

It is conceivable that the veteran may establish secondary 
service connection for polycystic kidney disease, including 
on an aggravation basis.  Nevertheless, for the reasons 
explained above, the Board finds that this represents a 
separate claim with a separate theory of entitlement and must 
be considered apart from this appeal, which only concerned 
the propriety of the reduction.  


ORDER

Restoration of a 100 percent rating for residuals of prostate 
cancer is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


